      Case 4:20-cv-00983-A Document 15 Filed 12/14/20   Page 1 of 9 PageID 61




                             FORT WORTH DIVISION
                                                               CLERK, U.S. DlS1 RICT COURT
                                                                 By,_.___   .. ·-.
                                                                            Depur)~ ~~-      __   J
MIGUEL ANGEL ANDRADE,                  §
                                       §
             Movant,                   §
                                       §
vs.                                    §    NO. 4:20-CV-983-A
                                       §    (NO. 4:19-CR-030-A)
UNITED STATES OF AMERICA,              §
                                       §
             Respondent.               §


                       MEMORANDUM OPINION AND ORDER

       Came on for consideration the motion of movant, Miguel

Angel Andrade, under 28 U.S.C.        § 2255 to vacate, set aside, or

correct sentence. The court, having considered the motion, the

government's response,       the reply, the record,     including the

record in the underlying criminal case, No. 4:19-CR-030-A, and

applicable authorities,       finds that the motion should be denied.

                                       I.

                                  Background

       The record in the underlying criminal case reflects the

following:

       On February 6, 2019, movant was named in a one count

information charging him with conspiracy to possess with intent

to distribute 500 grams or more of a mixture and substance
      Case 4:20-cv-00983-A Document 15 Filed 12/14/20                           Page 2 of 9 PageID 62



containing a detectable amount of cocaine, in violation of 21

U.S.C.      § 846. CR Doc. 1 21.

        On February 15 and 22, 2019, movant appeared before the

court with the intent to enter a plea of guilty to the offense

charged without benefit of a plea agreement.' Movant and his

attorney signed a factual resume setting forth the elements of

the offense, the maximum penalty movant faced, and the

stipulated facts supporting movant's guilt. CR Doc. 33. They also

signed a waiver of indictment. CR Doc. 34. Under oath, movant

stated that no one had made any promise or assurance of any kind

to induce him to plead guilty. Further, movant stated his

understanding that the guideline range was advisory and was one

of many sentencing factors the court could consider; that the

guideline range could not be calculated until the presentence

report       ("PSR") was prepared; the court could impose a sentence

more severe than the sentence recommended by the advisory

guidelines and movant would be bound by his guilty plea; movant

was satisfied with his counsel and had no complaints regarding

his representation; and, movant and counsel had reviewed the

factual resume and movant understood the meaning of everything

in it and the stipulated facts were true. CR Doc. 72; CR Doc.

73.


1 The "CR Doc.    "reference is to the number of the item on the docket in the underlying criminal case) No. 4: 19-
CR-030-A.
2 The hearing was commenced the 15th and concluded on the 22nd of February, 2019.
       Case 4:20-cv-00983-A Document 15 Filed 12/14/20                             Page 3 of 9 PageID 63



          The probation officer prepared the PSR, which reflected

that movant's base offense level was 32. CR Doc. 40, 1 21. He

received a two-level enhancement for possession of firearms,                                           id.

1    22, and a two-level enhancement for maintaining a premises for

manufacturing or distributing a controlled substance. Id.                                         1   23.

He received a two-level and a one-level reduction for acceptance

of responsibility. Id. 11 29, 30. Based on a total offense level

of 33 and a criminal history category of III, movant's guideline

imprisonment range was 168 to 210 months. Id.                                        1   78.

           On June 7, 2019, movant was sentenced to a term of

imprisonment of 210 months. CR Doc. 56. He appealed. CR Doc. 64.

His attorney filed a motion to withdraw along with an Anders'

brief. The court of appeals allowed counsel to withdraw and

dismissed the appeal as frivolous. United States v. Andrade, 795

F. App'x 312              (5th Cir. 2020).

                                                          II.

                                          Grounds of the Motion

           Movant sets forth two grounds in support of his motion,

worded as follows:

           Ground One: Denial of Effective Assistance of Counsel

Doc.' 1 at 7.

           Ground Two: Drug Premises Enhancement Erroneously
           Applied


3   Anders v. California, 386 U.S. 738 (1967).
4   The "Doc._" reference is to the number of the item on the docket in this civil action.
     Case 4:20-cv-00983-A Document 15 Filed 12/14/20   Page 4 of 9 PageID 64




Id. In the "supporting facts" sections, he refers to his brief

in support. Doc. 2.

                                     III.

                     Applicable Standards of Review

A.     28 U.S.C.   § 2255
      After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted. United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-

32   (5th Cir. 1991). A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both •cause•

for his procedural default and •actual prejudice• resulting from

the errors. Shaid, 937 F.2d at 232.

       Section 2255 does not offer recourse to all who suffer

trial errors. It is reserved for transgressions of

constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice. United States v. Capua,

656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981). In other

words, a writ of habeas corpus will not be allowed to do service

for an appeal. Davis v. United States, 417 U.S. 333, 345 (1974);
     Case 4:20-cv-00983-A Document 15 Filed 12/14/20   Page 5 of 9 PageID 65


United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).

Further, if issues "are raised and considered on direct appeal, a

defendant is thereafter precluded from urging the same issues in

a later collateral at tack." Moore v. United States, 598 F. 2d 43 9,

441 (5th Cir. 1979)      (citing Buckelew v. United States, 575 F.2d

515, 517-18 (5th Cir. 1978)).

B.     Ineffective Assistance of Counsel Claims

      To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also

Missouriv. Frye, 566U.S. 133,147 (2012).               "[Al court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.• Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process

that the trial cannot be relied on as having produced a just

result.• Cullen v. Pinholster, 563 U.S. 170, 189 (2011)             (quoting
   Case 4:20-cv-00983-A Document 15 Filed 12/14/20   Page 6 of 9 PageID 66


Strickland, 466 U.S. at 686). Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance. Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet

the Strickland test. Miller v. Johnson, 200 F.3d 274, 282           (5th

Cir. 2000).

                                   IV.

                                Analysis

       Under the first section of his brief, movant says

       Trial Counsel's ineffectiveness includes but is not
       limited to the following:
       (a) Trial counsel failed to properly raise and
       litigate the drug premises enhancement.
       (b) Failed to file timely written objections to the
       Pre Sentence Report.
       (c) Failed to raise and litigate for the bottom of the
       guidelines, where the record will demonstrate that
       Andrade enter a timely plea admitted the facts, of
       which was part of his inducement to plea guilty, he
       understood that by waving the indictment and accepting
       the information filed by government not delaying the
       criminal proceedings he would benefit from the bottom
       of the guidelines at BOL 33 CHC III 168 months and not
       the 210 moths imposed by the Court.
       (d) Trial counsel failed to effectively engage in the
       plea negotiation process and accurately inform his
       client of the accurate legal sentence possible under
       the law. Lafler v. Cooter, 132 S.CT. 1376 (2012).
       (e) Trial counsel failed to effectively counter the
       government's sentencing contentions that Petitioner
       required aggravated enhancements.

Doc.   2   at 3-4.
   Case 4:20-cv-00983-A Document 15 Filed 12/14/20   Page 7 of 9 PageID 67


     Although prose pleadings are given liberal construction,

conclusory allegations do not state a claim under the Strickland

standard. Miller, 200 F.3d at 282. The court is not required to

guess or to develop arguments on movant's behalf. United States

v. Pineda, 988 F.2d 22, 23     (5th Cir. 1993). Absent evidence in

the record, the court cannot consider movant's bald assertions

to be of probative evidentiary value. Ross v. Estelle, 694 F.2d

1008, 1011 (5th Cir. 1983).

     Movant testified under oath at arraignment that he fully

understood the proceedings against him and the punishment he

faced. He stated that he understood that he would not be allowed

to withdraw his plea if the sentence was not to his liking. He

further testified that he was satisfied with his counsel and

that no one had made any representations or promises to induce

him to plead guilty. CR Doc. 72; CR Doc. 73. His solemn

declarations in open court are entitled to a strong presumption

of verity. Blackledge v. Allison, 431 U.S. 63, 74          (1977).

     Contrary to movant's allegations, his counsel filed

objections to the PSR. CR Doc. 44. His counsel also filed a

sentencing memorandum and motion for a downward variance. CR

Doc. 49. Counsel argued at sentencing for a lower range

sentence. CR Doc. 74 at 5-7. There is no evidence to support the

contention that counsel failed to effectively counter the

government's sentencing contentions that movant required
   Case 4:20-cv-00983-A Document 15 Filed 12/14/20   Page 8 of 9 PageID 68



aggravated enhancement. The government did not file any document

to that effect; nor did it make any argument at sentencing. CR

Doc. 74. Movant's allegations regarding the plea negotiation

process are conclusory, but, in any event, a defendant does not

have a constitutional right to a plea bargain. Weatherford v.

Bursey, 429 U.S. 545, 561 (1977).

     The only allegation for which movant has provided some

detail is the first contention, that his counsel failed to

properly raise and litigate the drug premises enhancement, which

is the subject of his second ground. Set forth separately as the

second ground, the allegation is not cognizable in this

proceeding. It is procedura1ly barred as it was not raised on

direct appeal. Shaid, 937 F.2d at 231. See also United States v.

Williamson, 183 F.3d 458, 462     (5th Cir. 1999) (that the court

misapplied the sentencing guidelines does not state a

constitutional claim). And, his counsel cannot have been

ineffective for failing to challenge the two-level increase,

because, for the reasons set forth in the PSR, the increase was

justified. Counsel cannot have been ineffective for failing to

pursue a meritless objection. United States v. Kimler, 167 F.3d

889, 893   (5th Cir. 1999).
   Case 4:20-cv-00983-A Document 15 Filed 12/14/20   Page 9 of 9 PageID 69



                                   V.

                                  Order

     The court ORDERS that movant's motion be, and is hereby,

denied.

     Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§ 2253(c) (2), for the reasons discussed herein, the court further
ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

     SIGNED December 14, 2020.
